Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered April 12, 1991, convicting him of manslaughter in the first degree, assault in the second degree (four counts), and criminal possession of a weapon in *503the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People did not fail, as a matter of law, to disprove the defense of justification. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, People v Reed, 40 NY2d 204). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the credible evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.